Per Curiam. The Supreme Court Committee on Professional Conduct filed an original action in this court asking that the respondent, Mr. Timothy D. Williams, appear before this court to show cause why he should not be held in contempt for failure to comply with the procedures of this court in the regulation of professional conduct of attorneys at law. Williams’s alleged violations of supreme court procedures have been set out in the Committee’s petition and amended petition, which are attached to this order. Those alleged violations include (1) continuing the practice of law during a period of suspension, (2) fading to notify opposing counsel of record that the attorney had been suspended, (3) fading to file a copy of the notice of suspension with the court with pending cases of the suspended attorney, (4) fading to file a list of jurisdictions to which suspended attorney is admitted to practice, and (5) failing to file an affidavit of compliance with section 7 of the procedures for filing an affidavit explaining the attorney’s noncompliance.  Pursuant to the Professional Conduct Committee’s petition, as amended, we order Mr. Williams to appear before this court at 9:00 a.m. on June 24, 1999, to consider the relief requested in the Committee’s petition, including why Mr. Williams should not be held in contempt.